department of the treasury internal_revenue_service washington d c oct saeneeiny tax_exempt_and_government_entities_division u i l xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx legend state a group b employees statute r plan x employer m resolution n dear this is in response to a ruling_request dated as supplemented by correspondence dated and concerning the federal_income_tax treatment under sec_414 of the internal_revenue_code code of certain contributions to plan x the following facts and representations have been submitted in support of your ruling_request state a has established various pension plans including plan x employer m an agency of state a is a participating employer in plan x you represent that plan x meets the qualification requirements set forth under sec_401 a of the code group b employees who participate in plan x are required to contribute to plan x pursuant to resolution n employer m will pick up the mandatory employee xxxxxxxxxxx page -2- contributions of group b employees who participate in plan x in lieu of the employees paying such contributions in addition group b employees who participate in plan x will have no option to receive the picked up contributions in cash instead of having such contributions paid to plan x statute r provides that government employers such as employer m shall pick up within the meaning of sec_414 of the code employees’ required contributions statute r permits employer m to reduce the current salaries of group b employees by an amount that equals the contribution picked up by employer m and paid to plan x these contributions may not be included as gross_income until the pick- up amounts are distributed or made available statute r further states that the picked up contributions are designated as employee contributions and shall be treated as employer contributions in determining tax treatment to effectuate the pick-up as provided for in statute r employer m on date passed resolution n the effective date of the pick up will be date pursuant to resolution n employer m will pick up ie assume and pay the group b employees contributions to plan x in accordance with statute r the group b employees’ salaries will be reduced by an amount equal to the amount picked up by employer m group b employees participating in plan x will not be given the option to receive cash directly in lieu of having such contributions paid to plan x based on the aforementioned facts you request the following ruling that employee contributions picked up by employer m shall be excluded from the current gross_income of the group b employees until distributed sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district’s picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 a a of the code the schoo xxxxxxxxxxx page -3- district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and the revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan in this request resolution n satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing in effect that employer m will specify that contributions although designated as employee contributions are being paid_by employer m in lieu of contributions by group b employees under resolution n group b employees participating in plan x will not have the option of choosing to receive the contributed amounts directly instead of having them paid_by employer m to plan x accordingly we conclude that the employee contributions picked up by employer m on behalf of the group b employees who participate in plan x shall be treated as employer contributions and will not be includible in the group b employees’ gross_income in the year in which such amounts are contributed to plan x these amounts will be includible in the gross_income of the group b employees or their beneficiaries only in the taxable_year in which they are distributed to the extent that the amounts represent contributions made by employer m this ruling applies only if the effective date for the commencement of the pick-up is no earlier than the later of the date resolution n is signed or the date the pick-up is put into effect for purposes of the application of sec_414 of the code it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both this ruling is based on the assumption that plan x will be qualified under sec_401 of the code at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 -aisnt- ar41seocjasldgabbnainageresene auton erapesrs sesso meas xxxxxxxxxxx page -4- these rulings are directed only to the taxpayer who requested them sec_6110 of the code provides that they may not be used or cited by others as precedent if you have any questions please contact t ep ra t at sincerely yours sel ee joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose
